EXHIBIT 10.1

 

BIOCORRX INC.

 

2018 EQUITY INCENTIVE PLAN

 

I. Purpose; Eligibility.

 

A. General Purpose. The name of this plan is the BioCorRx Inc. 2018 Equity
Incentive Plan (the “Plan”). The purposes of the Plan are to (a) enable BioCorRx
Inc., a Nevada corporation (the “Company”), to attract and retain the types of
Employees, Consultants and Directors who will contribute to the Company’s long
range success; (b) provide incentives that align the interests of Employees,
Consultants and Directors with those of the shareholders of the Company; and (c)
promote the success of the Company’s business.

 

B. Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates.

 

C. Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Non-qualified Stock Options, (c) Restricted Stock
and (d) Restricted Stock Units.

 

II. Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code and the applicable laws of any
foreign country or jurisdiction where Awards are granted under the Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Restricted Stock Award or a Restricted
Stock Unit Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cause” means, unless the applicable Award Agreement provides otherwise: (1)
with respect to any employee or Consultant, (A) continued failure by Participant
to perform substantially Participant’s duties and responsibilities (other than a
failure resulting from Disability) that is materially injurious to the Company
and that remains uncorrected for 10 days after receipt of appropriate written
notice from the Board; (B) reliable, written third-party documentary evidence of
engagement in willful, reckless or grossly negligent misconduct that is
materially injurious to Company or any of its affiliates, monetarily or
otherwise; (C) except as provided by (D), the indictment of Participant with a
crime involving moral turpitude or a felony, provided that if the criminal
charge is dismissed with prejudice or if Participant is acquitted at trial or on
appeal, Participant will be deemed to have been terminated without Cause; (D)
the indictment of Participant for an act of criminal fraud, misappropriation or
personal dishonesty, provided that if the criminal charge is subsequently
dismissed with prejudice or the Participant is acquitted at trial or on appeal
then the Participant will be deemed to have been terminated without Cause; or
(E) a material breach by Participant of any provision of an applicable
employment agreement that is materially injurious to the Company and that
remains uncorrected for 10 days following written notice of such breach by the
Company to Participant identifying the provision of the applicable employment
agreement that the Company determined has been breached; and (2) with respect to
a Director, a determination by a majority of the disinterested Board members
that the Director has engaged in (A) malfeasance in office; (B) gross misconduct
or neglect; (C) false or fraudulent misrepresentation inducing the Director’s
appointment; (D) willful conversion of corporate funds; or (E) repeated failure
to participate in Board meetings on a regular basis despite having received
proper notice of the meetings in advance. The Board, in its absolute discretion,
shall determine the effect of all matters and questions relating to whether a
Participant has been discharged for Cause.

 



  1

   



 

“Change in Control” means the occurrence of any one or more of the following
events (1) any Person becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 25% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the stockholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such stockholders to more than 50% of all votes to
which all stockholders of the parent corporation would be entitled in the
election of directors; (2) the consummation of (A) a merger or consolidation of
the Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors, (B) a sale
or other disposition of all or substantially all of the assets of the Company,
or (C) a liquidation or dissolution of the Company; or (3) Directors are elected
such that a majority of the members of the Company’s Board shall have been
members of the Board for less than two years, unless the election or nomination
for election of each new director who was not a director at the beginning of
such two-year period was approved by a vote of at least two-thirds of the
Directors then still in office who were Directors at the beginning of such
period.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section III(D).

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Company.

 

“Company” means BioCorRx Inc. a Nevada corporation, and any successor thereto.

 

“Consultant” means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services, whether or not compensated for such
services.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Board or its delegate, in
its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.

 

“Director” means a member of the Board.

 

“Disability” means either (A) a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (B) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, a Participant’s receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
the Company’s employees. A Participant will be deemed permanently disabled if
determined to be totally disabled by the Social Security Administration or if
determined to be disabled in accordance with a disability insurance program that
applies a definition of disability that complies with the requirements of this
paragraph.

 

“Disqualifying Disposition” has the meaning set forth in Section XIV(I).

 

“Effective Date” shall mean the date as of which this Plan is adopted by the
Board.

 



  2

   



 

“Employee” means any person, including an officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

 

“Fair Market Value” means, on a given date, (i) if there is a public market for
the shares of Common Stock on such date, the closing price of the shares as
reported on such date on the principal national securities exchange on which the
shares are listed or, if no sales of shares have been reported on any national
securities exchange, then the immediately preceding date on which sales of the
shares have been so reported or quoted, and (ii) if there is no public market
for the shares of Common Stock on such date, then the fair market value shall be
determined by the Board in good faith after taking into consideration all
factors which it deems appropriate, including, without limitation, Sections 409A
and 422 of the Code.

 

“Grant Date” means the date on which the Board adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

 

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

“Permitted Transferee” means: (a) a member of the Optionholder’s immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; or (b) such
other transferees as may be permitted by the Board in its sole discretion.

 

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).

 

“Plan” means this BioCorRx Inc. 2018 Equity Incentive Plan, as amended and/or
amended and restated from time to time.

 

“Restricted Period” has the meaning set forth in Section VII.

 

“Restricted Stock” means Common Stock, subject to certain specified restrictions
(including, without limitation, a requirement that the Participant provide
Continuous Service for a specified period of time) granted under Section VII of
the Plan.

 

“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant provide Continuous Service for a specified period of time) granted
under Section VII of the Plan.

 



  3

   



 

“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 

III. Administration.

 

A. Authority of Board. The Plan shall be administered by the Board or, in the
Board’s sole discretion, by the Committee. Subject to the terms of the Plan, the
Committee’s charter and Applicable Laws, and in addition to other express powers
and authorization conferred by the Plan, the Committee shall have the authority:
(1) to construe and interpret the Plan and apply its provisions; (2)to
promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan; (3) to authorize any person to execute, on behalf of
the Company, any instrument required to carry out the purposes of the Plan; (4)
to delegate its authority to one or more officers of the Company; (5) to
determine when Awards are to be granted under the Plan and the applicable Grant
Date; (6) from time to time to select, subject to the limitations set forth in
this Plan, those Participants to whom Awards shall be granted; (7) to determine
the number of shares of Common Stock to be made subject to each Award; (8) to
determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option; (9) to prescribe the terms and conditions of each
Award, including, without limitation, the exercise price and medium of payment
and vesting provisions, and to specify the provisions of the Award Agreement
relating to such grant; (10) to amend any outstanding Awards, including for the
purpose of modifying the time or manner of vesting, or the term of any
outstanding Award; provided, however, that if any such amendment impairs a
Participant’s rights or increases a Participant’s obligations under his or her
Award or creates or increases a Participant’s federal income tax liability with
respect to an Award, such amendment shall also be subject to the Participant’s
consent; (11) to determine the duration and purpose of leaves of absences which
may be granted to a Participant without constituting termination of their
employment for purposes of the Plan, which periods shall be no shorter than the
periods generally applicable to Employees under the Company’s employment
policies; (12) to make decisions with respect to outstanding Awards that may
become necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments; (13) to interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
and (14) to exercise discretion to make any and all other determinations which
it determines to be necessary or advisable for the administration of the Plan.

 

B. Acquisitions and Other Transactions. The Board may, from time to time, assume
outstanding awards granted by another entity, whether in connection with an
acquisition of such other entity or otherwise, by either (i) granting an Award
under the Plan in replacement of or in substitution for the award assumed by the
Company, or (ii) treating the assumed award as if it had been granted under the
Plan if the terms of such assumed award could be applied to an Award granted
under the Plan. Such assumed award shall be permissible if the holder of the
assumed award would have been eligible to be granted an Award hereunder if the
other entity had applied the rules of this Plan to such grant. The Board may
also grant Awards under the Plan in settlement of or in substitution for
outstanding awards or obligations to grant future awards in connection with the
Company or an Affiliate acquiring another entity, an interest in another entity,
or an additional interest in an Affiliate whether by merger, stock purchase,
asset purchase or other form of transaction.

 

C. Board Decisions Final. All decisions made by the Board pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

 



  4

   



 

D. Delegation. The Board, may delegate administration of the Plan to a committee
or committees of one or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
Except as otherwise determined by the Board, the Committee shall consist solely
of two or more Directors appointed to the Committee from time to time by the
Board. The Committee shall have the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board or the Committee shall thereafter be to the
committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan. The members of the Committee shall be
appointed by and serve at the pleasure of the Board. From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. The
Committee shall act pursuant to a vote of the majority of its members or, in the
case of a Committee comprised of only two members, the unanimous consent of its
members, whether present or not, or by the written consent of the majority of
its members and minutes shall be kept of all of its meetings and copies thereof
shall be provided to the Board. Subject to the limitations prescribed by the
Plan and the Board, the Committee may establish and follow such rules and
regulations for the conduct of its business as it may determine to be advisable.

 

E. Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Board shall be indemnified by the Company against the
reasonable expenses, including attorney’s fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Committee may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Award granted under the Plan, and
against all amounts paid by the Board in settlement thereof (provided, however,
that the settlement has been approved by the Company, which approval shall not
be unreasonably withheld) or paid by the Board in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in such action, suit or proceeding that such Board did not
act in good faith and in a manner which such person reasonably believed to be in
the best interests of the Company, or in the case of a criminal proceeding, had
no reason to believe that the conduct complained of was unlawful; provided,
however, that within 60 days after institution of any such action, suit or
proceeding, such Board shall, in writing, offer the Company the opportunity at
its own expense to handle and defend such action, suit or proceeding.

 

IV. Shares Subject to the Plan.

 

A. Subject to adjustment in accordance with Section XI, a total of 45,000,000
shares of Common Stock shall be available for the grant of Awards under the
Plan; provided that, no more than 45,000,000 shares of Common Stock may be
granted as Incentive Stock Options. During the terms of the Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Awards.

 

B. Shares of Common Stock available for distribution under the Plan may consist,
in whole or in part, of authorized and unissued shares or treasury shares.

 

C. Any shares of Common Stock subject to an Award that is canceled, forfeited or
expires prior to exercise or realization, either in full or in part, shall again
become available for issuance under the Plan. Notwithstanding anything to the
contrary contained herein: shares subject to an Award under the Plan shall not
again be made available for issuance or delivery under the Plan if such shares
are (a) shares tendered in payment of an Option or (b) shares delivered or
withheld by the Company to satisfy any tax withholding obligation.

 

D. If the Board authorizes the assumption of awards pursuant to Section III(B)
or Section XII(A) hereof, the assumption will reduce the number of shares
available for issuance under the Plan in the same manner as if the assumed
awards had been granted under the Plan.

 

V. Eligibility.

 

A. Eligibility for Specific Awards. Incentive Stock Options may be granted to
Employees only. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors.

 

B. Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the Option Exercise Price is at least 110% of the
Fair Market Value of the Common Stock at the Grant Date and the Option is not
exercisable after the expiration of five years from the Grant Date.

 



  5

   



 

VI. Option Provisions. Each Option granted under the Plan shall be evidenced by
an Award Agreement. Each Option so granted shall be subject to the conditions
set forth in this Section VI, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. All Options
shall be separately designated Incentive Stock Options or Non-qualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
on exercise of each type of Option. Notwithstanding the foregoing, the Company
shall have no liability to any Participant or any other person if an Option
designated as an Incentive Stock Option fails to qualify as such at any time or
if an Option is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the terms of such Option do
not satisfy the requirements of Section 409A of the Code. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

 

A. Term. Subject to the provisions of Section V(B) regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Board; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.

 

B. Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section V(B) regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

C. Exercise Price of a Non-qualified Stock Option. The Option Exercise Price of
each Non-qualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the Grant Date.

 

D. Method of Exercise. The Option Exercise Price shall be paid, to the extent
permitted by Applicable Laws, either (a) in cash or by certified or bank check
at the time the Option is exercised or (b) in the discretion of the Board, upon
such terms as the Board shall approve: (i) by delivery to the Company of other
shares of Common Stock, duly endorsed for transfer to the Company, with a Fair
Market Value on the date of delivery equal to the Option Exercise Price (or
portion thereof) due for the number of shares being acquired; (ii) by a “net
exercise” procedure effected by withholding the minimum number of shares of
Common Stock otherwise issuable in respect of an Option that are needed to pay
the Option Exercise Price; (iii) by any combination of the foregoing methods; or
(iv) in any other form of legal consideration that may be acceptable to the
Board. Unless otherwise specifically provided in the Option, the Option Exercise
Price that is paid by delivery to the Company of other Common Stock acquired,
directly or indirectly from the Company, shall be paid only by shares of Common
Stock that have been held for more than six months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes).

 

E. Transferability of an Incentive Stock Option. An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

 



  6

   



 

F. Transferability of a Non-qualified Stock Option. A Non-qualified Stock Option
may, in the sole discretion of the Board, be transferable to a Permitted
Transferee, upon written approval by the Board to the extent provided in the
Award Agreement. If the Non-qualified Stock Option does not provide for
transferability, then the Non-qualified Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

G. Vesting of Options. Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
may vary. No Option may be exercised for a fraction of a share of Common Stock.
The Board may, but shall not be required to, provide for an acceleration of
vesting and exercisability in the terms of any Award Agreement upon the
occurrence of a specified event.

 

H. Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Board, in the event an Optionholder’s Continuous Service terminates (other
than upon the Optionholder’s death or Disability), the Optionholder may exercise
his or her Option (to the extent that the Optionholder was entitled to exercise
such Option as of the date of termination) but only within such period of time
ending on the earlier of (a) the date three months following the termination of
the Optionholder’s Continuous Service or (b) the expiration of the term of the
Option as set forth in the Award Agreement; provided that, if the termination of
Continuous Service is by the Company for Cause, all outstanding Options (whether
or not vested) shall immediately terminate and cease to be exercisable. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Award Agreement, the Option shall terminate.

 

I. Disability of Optionholder. Unless otherwise provided in an Award Agreement,
in the event that an Optionholder’s Continuous Service terminates as a result of
the Optionholder’s Disability, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise such Option as of
the date of termination), but only within such period of time ending on the
earlier of (a) the date 12 months following such termination or (b) the
expiration of the term of the Option as set forth in the Award Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein or in the Award Agreement, the Option shall terminate.

 

J. Death of Optionholder. Unless otherwise provided in an Award Agreement, in
the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

 

K. Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Non-qualified Stock Options.

 

VII. Restricted Awards. A Restricted Award is an Award of actual shares of
Common Stock (”Restricted Stock”) or an Award of hypothetical Common Stock Units
(”Restricted Stock Units”) having a value equal to the Fair Market Value of an
identical number of shares of Common Stock. Restricted Awards may, but need not,
provide that such Restricted Award may not be sold, assigned, transferred or
otherwise disposed of, pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation or for any other purpose for such
period (the “Restricted Period”) as the Board shall determine. Each Restricted
Award granted under the Plan shall be evidenced by an Award Agreement. Each
Restricted Award so granted shall be subject to the conditions set forth in this
Section VII, and to such other conditions not inconsistent with the Plan as may
be reflected in the applicable Award Agreement.

 



  7

   



 

A. Restricted Stock. Each Participant granted Restricted Stock shall execute and
deliver to the Company an Award Agreement with respect to the Restricted Stock
setting forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Board determines that the Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Board may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Board, if applicable and (B) the appropriate blank
stock power with respect to the Restricted Stock covered by such agreement. If a
Participant fails to execute an agreement evidencing an Award of Restricted
Stock and, if applicable, an escrow agreement and stock power, the Award shall
be null and void. Subject to the restrictions set forth in the Award, the
Participant generally shall have the rights and privileges of a shareholder as
to such Restricted Stock, including the right to vote such Restricted Stock and
the right to receive dividends.

 

B. Restricted Stock Units. The terms and conditions of a grant of Restricted
Stock Units shall be reflected in an Award Agreement. No shares of Common Stock
shall be issued at the time a Restricted Stock Unit is granted, and the Company
will not be required to set aside funds for the payment of any such Award. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder. To the extent provided in an Award Agreement, the
holder of Restricted Stock Units shall be entitled to be credited with dividend
equivalent payments (upon the payment by the Company of dividends on shares of
Common Stock) either in cash or, at the sole discretion of the Board, in shares
of Common Stock having a Fair Market Value equal to the amount of such dividends
(and interest may, at the sole discretion of the Board, be credited on the
amount of cash dividend equivalents at a rate and subject to such terms as
provided by the Board), which accumulated dividend equivalents (and interest
thereon, if applicable) shall be payable to the Participant upon the release of
restrictions on such Restricted Stock Units, and if such Restricted Stock Units
are forfeited, the Participant shall have no right to such dividend equivalent
payments.

 

C. Restrictions.

 

1. Restrictions on Restricted Stock. Restricted Stock awarded to a Participant
shall be subject to the following restrictions until the expiration of the
Restricted Period, and to such other terms and conditions as may be set forth in
the applicable Award Agreement: (A) if an escrow arrangement is used, the
Participant shall not be entitled to delivery of the stock certificate; (B) the
shares shall be subject to the restrictions on transferability set forth in the
Award Agreement; (C) the shares shall be subject to forfeiture to the extent
provided in the applicable Award Agreement; and (D) to the extent such shares
are forfeited, the stock certificates shall be returned to the Company, and all
rights of the Participant to such shares and as a shareholder with respect to
such shares shall terminate without further obligation on the part of the
Company.

 

2. Restrictions on Restricted Stock Units. Restricted Stock Units awarded to a
Participant shall be subject to (A) forfeiture until the expiration of the
Restricted Period and satisfaction of any applicable performance goals during
such period, to the extent provided in the applicable Award Agreement, and to
the extent such Restricted Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units shall terminate without further
obligation on the part of the Company and (B) such other terms and conditions as
may be set forth in the applicable Award Agreement.

 

3. Board Discretion to Remove Restrictions. The Board shall have the authority
to remove any or all of the restrictions on the Restricted Stock or Restricted
Stock Units whenever it may determine that, by reason of changes in Applicable
Laws or other changes in circumstances arising after the Grant Date, such action
is appropriate.

 



  8

   



 

D. Restricted Period. The Restricted Period shall commence on the Grant Date and
end at the time or times set forth on a schedule established by the Board in the
applicable Award Agreement; provided, however, that notwithstanding any such
vesting dates, the Board may in its sole discretion accelerate the vesting of
any Restricted Award at any time and for any reason. The Board may, but shall
not be required to, provide for an acceleration of vesting in the terms of any
Award Agreement upon the occurrence of a specified event.

 

E. Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section VII(A) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge, the stock certificate evidencing the
shares of Restricted Stock which have not then been forfeited and with respect
to which the Restricted Period has expired (to the nearest full share) and any
dividends credited to the Participant’s account with respect to such Restricted
Stock and the interest thereon, if any. Upon the expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each outstanding Restricted Stock Unit and any dividend
equivalent payments credited to the Participant’s account with respect to such
Restricted Stock Units and the interest thereon, if any; provided, however, that
if explicitly provided in the Award Agreement, the Board may, in its sole
discretion, elect to pay part cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock for vested Restricted Stock Units. If a
cash payment is made in lieu of delivering shares of Common Stock, the amount of
such payment shall be equal to the Fair Market Value of the Common Stock as of
the date on which the Restricted Period lapsed.

 

No Restricted Award may be granted or settled for a fraction of a share of
Common Stock.

 

VIII. Securities Law Compliance.

 

A. Securities Registration. No Awards shall be granted under the Plan and no
shares of Common Stock shall be issued and delivered upon the exercise of
Options granted under the Plan unless and until the Company and/or the
Participant have complied with all applicable federal and state registration,
listing and/or qualification requirements and all other requirements of law or
of any regulatory agencies having jurisdiction.

 

B. Representations; Legends. The Board may, as a condition to the grant of any
Award or the exercise of any Option under the Plan, require a Participant to (i)
represent in writing that the shares of Common Stock received in connection with
such Award are being acquired for investment and not with a view to distribution
and (ii) make such other representations and warranties as are deemed
appropriate by counsel to the Company. Each certificate representing shares of
Common Stock acquired under the Plan shall bear a legend in such form as the
Company deems appropriate.

 

IX. Use of Proceeds from Stock. Proceeds from the sale of Common Stock pursuant
to Awards, or upon exercise thereof, shall constitute general funds of the
Company.

 

X. Miscellaneous.

 

A. Acceleration of Exercisability and Vesting. The Board shall have the power to
accelerate the time at which an Award may first be exercised or the time during
which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

 



  9

   



 

B. Shareholder Rights. Except as provided in the Plan or an Award Agreement, no
Participant shall be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any shares of Common Stock subject to an Award unless
and until such Participant has satisfied all requirements for exercise or
settlement of the Award pursuant to its terms and no adjustment shall be made
for dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in Section
XI hereof.

 

C. No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (a) the employment of an Employee with or without notice
and with or without Cause or (b) the service of a Director pursuant to the
By-laws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

 

D. Transfer; Approved Leave of Absence. For purposes of the Plan, no termination
of employment by an Employee shall be deemed to result from either (a) a
transfer of employment to the Company from an Affiliate or from the Company to
an Affiliate, or from one Affiliate to another, or (b) an approved leave of
absence for military service or sickness, or for any other purpose approved by
the Company, if the Employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Board otherwise so provides in writing, in either
case, except to the extent inconsistent with Section 409A of the Code if the
applicable Award is subject thereto.

 

E. Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Board, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (a)
tendering a cash payment; (b) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

 

XI. Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and the maximum number of shares of Common Stock subject to Awards stated in
Section IV will be equitably adjusted or substituted, as to the number, price or
kind of a share of Common Stock or other consideration subject to such Awards to
the extent necessary to preserve the economic intent of such Award. In the case
of adjustments made pursuant to this Section XI, unless the Board specifically
determines that such adjustment is in the best interests of the Company or its
Affiliates, the Board shall, in the case of Incentive Stock Options, ensure that
any adjustments under this Section XI will not constitute a modification,
extension or renewal of the Incentive Stock Options within the meaning of
Section 424(h)(3) of the Code and in the case of Non-qualified Stock Options,
ensure that any adjustments under this Section XI will not constitute a
modification of such Non-qualified Stock Options within the meaning of Section
409A of the Code.

 



  10

   



 

XII. Effect of Change in Control.

 

A. Unless otherwise provided in an Award Agreement or an employment agreement
entered into by the Company and a Participant, in the event of a Change in
Control, the Board may, but shall not be obligated to: (1) accelerate, vest or
cause the restrictions to lapse with respect to all or any portion of any Award;
(2) cancel Awards and cause to be paid to the holders of vested Awards the value
of such Awards, if any, as determined by the Board, in its sole discretion, it
being understood that in the case of any Option with an Option Exercise Price
that equals or exceeds the price paid for a share of Common Stock in connection
with the Change in Control, the board may cancel the Option without the payment
of consideration therefor; (3) provide for the issuance of substitute Awards or
the assumption or replacement of such Awards; or (4) provide written notice to
Participants that for a period of at least ten days prior to the Change in
Control, such Awards shall be exercisable, to the extent applicable, as to all
shares of Common Stock subject thereto and upon the occurrence of the Change in
Control, any Awards not so exercised shall terminate and be of no further force
and effect.

 

B. The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.

 

XIII. Amendment of the Plan and Awards.

 

A. Amendment of the Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section XI relating
to adjustments upon changes in Common Stock and Section VIII(C), no amendment
shall be effective unless approved by the shareholders of the Company to the
extent shareholder approval is necessary to satisfy any Applicable Laws. At the
time of such amendment, the Board shall determine, upon advice from counsel,
whether such amendment will be contingent on shareholder approval.

 

B. Shareholder Approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for shareholder approval.

 

C. Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

 

D. No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing.

 

E. Amendment of Awards. The Board at any time, and from time to time, may amend
the terms of any one or more Awards; provided, however, that the Board may not
affect any amendment which would otherwise constitute an impairment of the
rights under any Award unless (a) the Company requests the consent of the
Participant and (b) the Participant consents in writing.

 

XIV. General Provisions.

 

A. Clawback; Forfeiture. Notwithstanding anything to the contrary contained
herein, the Board may, in its sole discretion, provide in an Award Agreement or
otherwise that the Board may cancel such Award if the Participant has engaged in
or engages in activity giving rise to a termination for Cause and require the
Participant to forfeit any gain realized on the vesting, exercise or settlement
of any Award and repay the gain to the Company. Without limiting the foregoing,
all Awards shall be subject to reduction, cancellation, forfeiture or recoupment
to the extent necessary to comply with Applicable Laws.

 



  11

   



 

B. Sub-plans. The Board may from time to time establish sub-plans under the Plan
for purposes of satisfying blue sky, securities, tax or other laws of various
jurisdictions in which the Company intends to grant Awards. Any sub-plans shall
contain such limitations and other terms and conditions as the Board determines
are necessary or desirable. All sub-plans shall be deemed a part of the Plan,
but each sub-plan shall apply only to the Participants in the jurisdiction for
which the sub-plan was designed.

 

C. Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board nor
the Committee shall be required to establish any special or separate fund or to
segregate any assets to assure the performance of its obligations under the
Plan.

 

D. Recapitalizations. Each Award Agreement shall contain provisions required to
reflect the provisions of Section XI.

 

E. Delivery. Upon exercise of a right granted under this Plan, the Company shall
issue Common Stock or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory or regulatory obligations the Company may
otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.

 

F. No Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan. The Board shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

 

G. Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Board may deem
advisable.

 

H. Section 409A. The Plan is intended to comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
the Plan shall be interpreted and administered to be in compliance therewith.
Any payments described in the Plan that are due within the “short-term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid accelerated
taxation and tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Plan during the six (6) month period immediately following the Participant’s
termination of Continuous Service shall instead be paid on the first payroll
date after the six-month anniversary of the Participant’s separation from
service (or the Participant’s death, if earlier). Notwithstanding the foregoing,
neither the Company nor the Board shall have any obligation to take any action
to prevent the assessment of any additional tax or penalty on any Participant
under Section 409A of the Code and neither the Company nor the Board will have
any liability to any Participant for such tax or penalty.

 

I. Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of shares of
Common Stock acquired upon exercise of an Incentive Stock Option within two
years from the Grant Date of such Incentive Stock Option or within one year
after the issuance of the shares of Common Stock acquired upon exercise of such
Incentive Stock Option (a “Disqualifying Disposition”) shall be required to
immediately advise the Company in writing as to the occurrence of the sale and
the price realized upon the sale of such shares of Common Stock.

 



  12

   



 

J. Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries by whom any right under the Plan is
to be exercised in case of such Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Board and shall be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.

 

K. Expenses. The costs of administering the Plan shall be paid by the Company.

 

L. Severability. If any of the provisions of the Plan or any Award Agreement is
held to be invalid, illegal or unenforceable, whether in whole or in part, such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

 

M. Plan Headings. The headings in the Plan are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.

 

N. Non-Uniform Treatment. The Board’s determinations under the Plan need not be
uniform and may be made by it selectively among persons who are eligible to
receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Board shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements.

 

XV. Termination or Suspension of the Plan. The Plan shall terminate
automatically on May 15, 2028. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
XIII(A) hereof. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

XVI. Choice of Law. The law of the State of Nevada shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state’s conflict of law rules.

 

As adopted by the Board of Directors of BioCorRx Inc. on May 15, 2018.

 

 



13



 

 